BENHAM, Justice,
dissenting.
I respectfully dissent from the decision to disbar this attorney. Instead, I would impose a two-year suspension from the practice of law, and require him to attend ethics training and to make restitution to his former law firm which had reimbursed the client. Wathen is an attorney who settled his client’s case for $2,250 without the client’s authorization and then, instead of safeguarding his client’s property in a trust account that he had not established, he converted the settlement proceeds to his personal use. This Court unanimously has disbarred lawyers for such offenses when the lawyer has a history of disciplinary proceedings. See In the Matter of Suttle, 290 *440Ga. 368 (720 SE2d 638) (2012); In the Matter of Mathis, 289 Ga. 176 (712 SE2d 809) (2011). As there is no evidence of a prior disciplinary record in this case, I would impose a lesser sanction, one that takes into consideration the fact he had been in practice for a short period of time when this infraction took place; that our role in the disciplinary process is not only to punish but to rehabilitate; and it is in keeping with our rehabilitative role that we make every reasonable effort to restore errant lawyers to a state where they can engage in a respectable and honorable practice of law. Accordingly, I would not disbar Mr. Wathen but would suspend him for two years and require him to make restitution and undergo ethics training.
Decided January 23, 2012.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.